Citation Nr: 1603420	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DMII), including as due to herbicide exposure.
 
2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as due to herbicide exposure and as secondary to DMII.
 
3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, including as due to herbicide exposure and as secondary to DMII.
 
4.  Entitlement to service connection for hypertension, including as secondary to DMII.

5.  Entitlement to service connection for bilateral hearing loss.
 
6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).

In his January VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board at his local VA office.  He was subsequently scheduled to appear at a hearing on September 15, 2011.  Before his scheduled hearing could be held, however, the Veteran indicated that his wife had been hospitalized and that he would like to reschedule his hearing.  The Veteran subsequently failed to report for his rescheduled hearing on January 23, 2012.  Therefore, the Board finds that reasonable efforts were made to afford the Veteran with his requested hearing and that no further action is required in this respect.

In September 2012, the Board remanded this appeal to the AOJ for further evidentiary development.  

As addressed below, the Board awards service connection for DMII.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while on active duty at the Royal Thai Air Force Base (RTAFB) at Korat, Thailand in 1965.
 
2.  The Veteran's DMII is presumed due to his herbicide exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for DMII, including as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the decision below reflects a full grant of the benefit of the claim of entitlement to service connection for DMII, no further discussion of VA's duty to notify or assist the Veteran is required with respect to this claim.  

The Veteran seeks to establish his entitlement to service connection for DMII as due to herbicide exposure.  He claims herbicide exposure while on active duty at the Korat, Thailand RTAFB in 1965.  He reports that, while stationed at Korat RTAFB, he lived in a hut located near the perimeter, and that he was present at the perimeter during guard patrol duties.  He also worked on the flight line, and had witnessed use of herbicides to clear vegetation.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  DMII will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).  A Veteran who is not entitled to a presumption of exposure to herbicides may nonetheless show actual exposure to herbicides.  Haas v. Peake, 525 F.3d 1168, 1193-94 (Fed. Cir. 2008)

In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which established "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

VA has determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Post-service medical treatment records show that the Veteran has been diagnosed with DMII.  Therefore, the first requirement for service connection for the Veteran's claim - the existence of a current disability - is met. 

The Veteran does not allege, and the evidence does not show, that he was diagnosed with DMII in service or within one year from service separation.  As such, the dispositive issue on appeal concerns whether the Veteran was exposed to herbicides during his service at Korat RTAFB as claimed.

The documentary evidence concerning the Veteran's presence at Korat RTAFB is sparse.  An April 1965 record from the 35th Tactical Group of the United States Air Force confirms that the Veteran was present at Korat RTAFB on temporary duty (TDY).  The length of this TDY is not known as his service personnel records (SPRs) otherwise reflect that he was assigned to the 418th Munitions Maintenance Squadron (MMSq) stationed at Kadena Air Base (AB) in Okinawa.  His SPRs reflect an MOS as a weapons mechanic.  The Veteran's duties included assisting in the removal, disassembly, cleaning, inspection and installation of the M-61 Gun.  He also assisted in flight line and periodic maintenance and harmonization of the M-61 gun.

Thus, the Veteran's presence at Korat RTAFB in 1965 is verified by his personnel records.  However, the Veteran's proximity to the perimeter at Korat RTAFB has not been directly corroborated by his SPRs, and cannot be confirmed by the U.S. Army & Joint Services Records Research Center (JSRRC).  In September 2013, JSSRC indicated that there was no documentation which documented or reported on the activities or the location of the Veteran's unit while stationed in Okinawa.  As such, JSSRC was unable to even document that the Veteran's unit was at Korat RTAFB.

However, the record does contain documentary evidence demonstrating the Veteran's presence at Korat RTAFB on TDY in 1965.  The record also contains direct evidence - in the form of the Veteran's testimony - that he lived in a hut located near the perimeter, and that he was present at the perimeter during guard patrol duties.  The Board finds no evidence which impeaches the veracity of the Veteran's testimony.  

Thus, despite no official evidence that the Veteran was in close proximity to the perimeter at Korat RTAFB in 1965, the record contains uncontradicted evidence that the Veteran was present at Korat RTAFB in 1965 and that his conditions of service involved being present at the perimeter where herbicide use has been conceded.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that that the Veteran was near the air base perimeter of Korat RTAFB in 1965.  Thus, the Veteran is presumed to have been exposed to herbicides as there is no affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has a current diagnosis of DMII which appears to be to a compensable degree.  Accordingly, as there is no affirmative evidence to the contrary, service connection for DMII as presumptively due to herbicides exposure is warranted.


ORDER

Service connection for DMII is granted.


REMAND

The Board finds that further AOJ development on the remaining claims on appeal is necessary.

The Board first observes that, since the AOJ last adjudicated the claims on appeal in the September 2013 supplemental statement of the case (SSOC), additional evidence has been added to the record.  The Board may review this evidence for the limited purposes of determining whether any additional evidence is necessary.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In September 2012, the Board directed the AOJ to schedule the Veteran for appropriate VA examination(s) for his claimed type II diabetes mellitus, peripheral neuropathy, and hypertension.  The examiner was requested to diagnose and describe the Veteran's DMII, any found peripheral neuropathy disabilities of the arms and/or legs, and his hypertension disability.  Thereafter, the VA examiner was requested to provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed DMII, any currently diagnosed peripheral neuropathy of the upper and/or lower extremities, and/or his diagnosed hypertension had its clinical onset during active service or whether either of these disabilities is related to any in-service event, disease, or injury.  Alternatively, the examiner was requested to determine whether it is at least as likely as not that either any currently diagnosed peripheral neuropathy, and/or his diagnosed hypertension disability is proximately due to, the result of, or chronically aggravated (permanently made worse) by his DMII disability.  

A September 2013 VA examination report provides opinion that it is less likely than not that the Veteran's claimed DMII and complications were secondary to exposure to herbicides as there was no evidence to confirm his exposure to herbicides.  The examiner, however, did not physically examine the Veteran to confirm a diagnosis of peripheral neuropathy of the upper or lower extremities or otherwise provide opinion as to whether peripheral neuropathy and/or hypertension had their clinical onset during active service or were otherwise related to any in-service event, disease, or injury.

As held above, the Board has found that the Veteran was exposed to herbicides during active duty, and that his DMII is presumed due to his herbicide exposure.  The Board notes that the National Academy of Sciences (NAS) has previously concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  The award of service connection for DMII above also raises the issue of whether hypertension may be caused and/or aggravated by DMII.  Thus, the Board finds that additional medical examination and opinion is necessary to decide the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities as well as hypertension. 

Also in September 2012, the Board directed the AOJ to schedule the Veteran for an audiological examination which determined whether the Veteran manifested hearing loss and/or tinnitus and, if so, provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include conceded hazardous military noise exposure.  In providing this opinion, the examiner was requested to comment specifically on the effect, if any, of the Veteran's noted hazardous military noise exposure on the development of his hearing loss and any diagnosed tinnitus.

A June 2013 VA audiology examination confirmed the presence of bilateral sensorineural hearing loss meeting the definition of a disability for VA purposes.  See 38 C.F.R. § 3.385.  At this time, the Veteran reported instances of muffled hearing following the test firing of M-61 cannons during service.  He could not recall the exact onset of his tinnitus, but he did recall "noticing ear noise soon after getting out of the military at his first job as a glass factory records clerk."  The examiner did not offer any opinion as to the nature and etiology of hearing loss and tinnitus as the claims folder was not available for review.

The AOJ did obtain an etiology opinion regarding the Veteran's hearing loss and tinnitus in September 2013, which was from the same medical officer who provided an opinion on DMII, peripheral neuropathy and hypertension.  The examiner commented that the Veteran had normal hearing upon service entrance and separation with his clinic file silent for diagnosis, treatment or an event related to a hearing condition or tinnitus.  The examiner found that the Veteran currently manifested mild sensorineural hearing loss which was at least as likely as not consistent with the normal aging process and not aggravated beyond its normal and natural aging process.  The examiner, noting that there was a 50 year gap of "medically based, clinical evidence" to support the claims of hearing loss and tinnitus, also opined that the Veteran's tinnitus was consistent with medical literature and thus age appropriate.

The Board finds that the opinion provided by the September 2013 examiner does not comply with the Board's prior remand directives.  At the June 2013 VA examination, the Veteran reported instances of muffled hearing following the test firing of M-61 cannons during service, and recalled ear noise contemporaneous in time to his discharge from service.  The VA examiner did not comment specifically on the effect, if any, of this hazardous military noise exposure on the development of the Veteran's hearing loss and any diagnosed tinnitus as directed by the Board.  Additionally, the examiner's reliance on a 50 year gap of "medically based, clinical evidence" does not consider the significance, if any, of the Veteran's report of the onset of tinnitus soon after his discharge from service.  The Board also observes that the examiner did not discuss the significance, if any, of the auditory hearing threshold shifts between service entrance and service separation.  Thus, the Board finds that additional VA examination and opinion is necessary on the hearing loss and tinnitus claims.

On remand, the AOJ should take the opportunity to obtain more recent VA clinic records.  Additionally, the record discloses that the Veteran has obtained private treatment for renal disease which may be pertinent to the claims on appeal.  Thus, the AOJ should assist the Veteran in obtaining all relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2013.

2.  Assist the Veteran in obtaining any relevant private medical records, to include those of Dr. Biden/Bitten of Columbia, Ohio.

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) for his claimed peripheral neuropathy, and hypertension.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should specifically determine whether the Veteran manifests peripheral neuropathy of the right and/or left upper and lower extremities.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension (i) had its clinical onset during active service; (ii) is related to any in-service event, disease, or injury, including his conceded exposure to herbicides in service; (iii) has been caused by service-connected DMII; OR (iv) has been chronically aggravated (permanently made worse) by his service-connected DMII disability. 

If any only if peripheral neuropathy of any extremity is diagnosed, provide opinion as to whether such peripheral neuropathy at least as likely as not (50 percent or greater probability) (i) had its clinical onset during active service; (ii) is related to any in-service event, disease, or injury, including his conceded exposure to herbicides in service; (iii) has been caused by service-connected DMII; OR (iv) has been chronically aggravated (permanently made worse) by his service-connected DMII disability.

In providing this opinion, the examiner's attention is directed towards the Board's factual finding that the Veteran was exposed to herbicides in service, and the conclusion by the National Academy of Sciences that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 
 
4.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner is requested to obtain more specific information, to the extent possible, regarding the onset of the Veteran's bilateral hearing loss and tinnitus.  Specifically, the examiner is requested to obtain more specific information as to when the Veteran first began working as a glass factory records clerk (which he previously reported as the onset of his tinnitus).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hearing loss and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the conceded hazardous military noise exposure. 

In providing this report, the examiner should comment specifically on the effect, if any, of the Veteran's noted hazardous military noise exposure, the Veteran's description of muffled hearing following the test firing of M-61 cannons during service, and his report of the onset of tinnitus soon after service discharge.

Additionally, the examiner is specifically requested to explain the reported "negative" decibel readings on the October 1963 audiometric examination, and the significance, if any, of any auditory threshold shifts between the service entrance and discharge examinations. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings as well as lay description of symptomatology leading to the conclusions. 
 
5.  Thereafter, readjudicate the Veteran's claims on appeal.  If any of his claims remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


